TENNESSEE BUREAU OF WORKERS’ COMPENSATION
IN THE COURT OF WORKERS’ COMPENSATION CLAIMS

 

AT NASHVILLE
VINCENT TAYLOR, ) Docket No. 2019-06-0165
Employee, )
V. ) State File No. 78226-2014
AMERICAN TIRE DISTRIBUTION, _ )
Employer. ) Judge Joshua Davis Baker
)
COMPENSATION ORDER

 

The Court held a compensation hearing on August 20, 2020, to consider Mr.
Taylor’s request for permanent partial and temporary disability benefits for an alleged
work-related back injury at American Tire Distributors (ATD). He also asks the Court to
order ATD to repay his private insurance for the cost of his medical treatment. ATD denies
it owes Mr. Taylor anything because he failed to prove medical causation of his back injury.
The Court holds that Mr. Taylor proved medical causation of his injury, and ATD must
pay permanent-partial and temporary-total disability benefits. The Court further holds
ATD must reimburse Mr. Taylor’s private insurance for the cost of his care.

Claim History

Mr. Taylor worked in the warehouse for ATD; his primary duty was sorting tires
for shipment. He earned an average of $889.63 per week.

Mr. Taylor worked the overnight shift on September 25 to 26, 2014, then went home
to sleep. Upon awakening, his back hurt so badly he had trouble getting out of bed.
Fortunately, he was off for the weekend, but he went to the emergency room on Monday,
September 29, when the pain continued and worsened.

The emergency room records state that Mr. Taylor complained of “low back pain
radiating into his left leg since doing heavy lifting [four] days ago.” The provider
diagnosed sciatica and discharged him that same day.
On September 30, Mr. Taylor filled out an accident report at work listing September
25 as the date of injury. He could not give a time, as he did not notice his injury until
September 26. He maintained, however, that it must have happened while he was sorting
tires.

Mr. Taylor saw panel physician, Dr. William Dutton, on October 3. The records
from that visit listed his date of injury as September 25 and noted his statement that he
“strained something while lifting tires.” The “plan” section documents “no specific work
event” and recommends Mr. Taylor follow-up with his primary care doctor. Dr. Dutton
released Mr. Taylor from his care, and he received no further care through workers’
compensation.

Mr. Taylor went back to work but returned to the emergency room on October 7.
He complained that he felt recurring pain upon returning to work and, after work, awoke
with pain radiating down his left side that caused him to experience difficulty walking and
lifting weight. The emergency room again diagnosed sciatica and excused him from work
until October 13.

Mr. Taylor never went back to work after October 7 but received short- and long-
term disability payments up until the summer of 2015. Mr. Taylor paid for the disability
policies.

On October 14, Mr. Taylor went to see his primary care doctor, Shuaib Mohyuddin,
and used his private insurance to pay for treatment. Dr. Mohyuddin diagnosed lumbar
radiculopathy, excused Mr. Taylor from work until October 20, and scheduled a return visit
in three weeks. When he returned, Mr. Taylor reported improvement in his pain but also a
new symptom, “pins and needles” down his leg to his feet.

Because of his progressing symptoms, Mr. Taylor went to see Dr. Sanat Dixit in
November, and again paid with his health insurance. Dr. Dixit took Mr. Taylor off work
and recommended an MRI. The MRI results showed Mr. Taylor had an extruded disc and
radiculopathy as well as a foot-drop. He performed a microdiscectomy later that month.
He eventually released Mr. Taylor on March 30, 2015, to return to work with a restriction
of lifting no more than fifty pounds, but did not release him to full duty work until October
of 2015.

Three doctors gave opinions on the cause of Mr. Taylor’s injury. Dr. Dutton, the
only treating doctor who testified, said that he could not link Mr. Taylor’s back condition
injury and surgery to work because Mr. Taylor never described a specific work event that
injured him.

Dr. David West conducted a medical records review but never examined Mr. Taylor.
Based on his review, Dr. West believed that Mr. Taylor injured his back at work resulting

2
in disc herniation that led to his surgery. He assigned a seven-percent impairment rating.
On cross-examination, however, Dr. West agreed that he could not determine any
inconsistencies among the injury histories Mr. Taylor provided because Dr. West never
examined him.

Dr. Robert Landsberg examined Mr. Taylor and completed a medical evaluation.
He said, “I feel that his problem all started with the work injury, lifting heavy tires at
American Tire,” which resulted in the disc herniation and progressive foot drop, leading to
the surgery. He further stated it would have been reasonable for Mr. Taylor to be off work
or on restricted duties from September 26, 2014, to March 2015. He additionally said he
would have assigned no permanent restrictions on Mr. Taylor other than to be careful in
his activities.

Dr. Landsberg also stated that all the care Mr. Taylor received for this back injury
was reasonable and necessary. Dr. Landsberg reviewed the bills Mr. Taylor paid through
his private insurance, and he stated the total charges of $64,705 were normal and
customary. He assigned an eight-percent impairment rating.

The parties stipulated to several important issues. They agreed to: a weekly
compensation rate of $593.09; Mr. Taylor reached maximum medical improvement on
October 12, 2015; and he was not entitled to any permanent-partial disability benefits
beyond the initial award.

Findings of Fact and Conclusions of Law

Mr. Taylor requested permanent partial and temporary disability benefits as well as
continuing medical care for his back and reimbursement to his private insurance for
payments the insurer made. To prevail, he must initially prove by a preponderance of the
evidence that his back injury arose primarily out of and in the course and scope of his
employment. See Tenn. Code Ann. § 50-6-239(c)(6) (2019); Panzarella vy. Amazon.com,
Inc., No. E2017-01135-SC-R3-WC, 2018 Tenn. LEXIS 244, at *8 (Tenn. Workers’ Comp.
Panel May 16, 2018).

The Tennessee Workers’ Compensation Act defines “injury” as “an injury by
accident .. . arising primarily out of and in the course and scope of employment, that causes
death, disablement, or the need for medical treatment of the employee[.]” The injury must
be caused “by a specific incident, or set of incidents[.]” “An injury arises primarily out of
and in the course and scope of employment only if it has been shown by a preponderance
of the evidence that the employment contributed more than fifty percent (50%) in causing
the injury, considering all causes[.]” See Tenn. Code Ann. § 50-6-102(14) (2019).

Mr. Taylor’s testimony showed he suffered an injury at work. He worked overnight
on September 25 sorting tires. The following day, he awoke with severe back pain and had

3
trouble getting out of bed. He timely reported the injury, and although he could not
pinpoint the exact moment his injury occurred, he identified a specific set of events at work
that immediately preceded and produced his back pain. Further, he provided the factual
testimony concerning his work on the day of the accident and his condition the next day.
The Supreme Court has consistently held that an employee’s assessment as to his or her
own physical condition is competent testimony that is not to be disregarded. Limberakis
v. Pro-Tech Security, Inc., 2017 TN Wrk. Comp. App. Bd. LEXIS 53, at *6 (Sept. 12,
2017). The Court finds his testimony credible.

Mr. Taylor also proved the medical cause of his injury by a preponderance of the
evidence. Proving medical causation requires an expert’s “reasonable degree of medical
certainty that the employment contributed more than fifty percent” to the cause of an injury.
A reasonable degree of medical certainty means that in the medical expert’s opinion it is
more likely than not that the work caused the injury “considering all causes, as opposed to
speculation or possibility.” See Tenn. Code Ann. § 50-6-102(14)(B)-(D).

Here, three doctors gave depositions: Dr. Dutton, Dr. West, and Dr. Landsberg. Dr.
Dutton, the authorized treating physician saw Mr. Taylor only once and released him to
return to work, finding “no specific work event” associated with his injury. Dr. West
testified that Mr. Taylor herniated a disc in his back while working, which led to his
surgery. Dr. Landsberg examined Mr. Taylor and felt his “problem all started with the
work injury, lifting heavy tires at American Tire,” which resulted in the disc herniation and
progressive foot drop, leading to the surgery.

When a Court receives competing testimony from physicians, it must determine
which testimony to accept based on a variety of factors, including the qualifications of the
physicians, the circumstances of their examination, the information available to each
physician, and the importance of that information in the view of other experts. See Orman
v. Williams Sonoma, Inc., 803 S.W.2d 672, 676 (Tenn. 1991). Of the three, the Court
credits Dr. Landsberg’s opinion.

The Court rejects Dr. Dutton’s causation opinion because he based it on the
erroneous conclusion that Mr. Taylor never cited a specific work event, despite the office
note that said Mr. Taylor complained that he “strained something while lifting tires.”

The Court rejects Dr. West’s opinion because, although he causally related Mr.
Taylor’s injury to his work, he never examined him. The lack of a physical exam discounts
his opinion, especially because he took no medical history.

The Court credits Dr. Landsberg’s opinion because it is the most reasonable. He
recognized that Mr. Taylor identified lifting tires as the cause of his injury when he first
visited Dr. Dutton. He also gave a thorough explanation of how the injury progressed over
time and resulted in surgery. In short, his opinion best explains Mr. Taylor’s credible
testimony about his accident and deteriorating condition.

Regarding permanent partial disability benefits, Dr. Landsberg assigned an eight-
percent impairment rating. The Court accredits his impairment opinion and orders ATD
to pay Mr. Taylor $21,351.24 (36 weeks x $593.09 per week) in permanent partial
disability benefits. See Tenn. Code Ann. § 50-6-207(3)(A). Although Mr. Taylor did not
reach maximum medical improvement until October 12, 2015, the parties stipulated he is
not entitled to any additional benefits.

ATD raised a novel defense to Dr. Landsberg’s opinion on permanent impairment
that this Court rejects. ATD argued that because Tennessee Code Annotated section 50-6-
204(k)(1) states that “[a]ll permanent impairment ratings shall be assigned by the treating
physician or chiropractor,” the Court cannot rely on his impairment opinion. In addressing
this defense, the Court turns to the rules of statutory construction.

The central focus when construing any statute is to “ascertain and give effect to the
intention or purpose of the legislature as expressed in the statute.” Jn re Adoption of
A.M.H., 215 S.W.3d 793, 808 (Tenn. 2007) (citing State ex rel. Rector v. Wilkes, 436
S.W.2d 425, 427 (Tenn. 1968)). To that end, unless the language is ambiguous, the Court
must derive legislative intent “from the natural and ordinary meaning of the statutory
language within the context of the entire statute without any forced or subtle construction
that would extend or limit the statute’s meaning.” Jd., citing State v. Klemming, 19 S.W.3d
195, 197 (Tenn. 2000). The Court must also construe statutes in the context of the other
sections of the statute. First Tenn. State Bank, N.A. v. Dougherty, 963 S.W.2d 507, 509
(Tenn. Ct. App. 1997).

In considering these requirements, the Court holds the statute stands as a directive
requiring treating physicians to provide an impairment rating in all cases, even if the
opinion is that the employee has no permanent impairment. This conclusion is evident
when subsection 50-6-204(k)(1) is read in the context of the entire section. For example,
subsection 50-6-204(d)(5) allows parties to apply to the Medical Impairment Rating
Registry for an opinion when there are differing opinions on permanent impairment. This
subsection assumes a party may seek an impairment rating from a non-treating physician.
Additionally, accepting ATD’s position would foreclose any employee whose claim is
denied on medical causation grounds based on an opinion from a treating physician from
recovering workers’ compensation benefits in any case. This is not a result the legislature
intended.

Turning to temporary total disability benefits, Mr. Taylor must show (1) he is totally
disabled and unable to work due to a compensable injury, (2) the work injury and inability
to work are causally connected, and (3) the duration of the disability to recover benefits.
Jewell vy. Cobble Constr. and Arcus Restoration, 2015 TN Wrk. Comp. App. Bd. LEXIS
1, at *21 (Jan. 12, 2015). The Court holds Mr. Taylor carried his burden.

Mr. Taylor hurt himself while lifting tires on the overnight shift ending on the
morning of September 26, 2014. He reported the injury on September 29, but then returned
to work until visiting the emergency room on October 7. Afterward, the medical records
show several doctors took him off work, with Dr. Landsberg stating his absence from work
until March 31—stated as “through March”—was reasonable under the circumstances.
This is a period of twenty-five weeks. The Court credits his testimony and orders ATD to
pay Mr. Taylor temporary total disability benefits of $15,417.61 (25 weeks x $593.09 per
week). The Court must deny Mr. Taylor any permanent partial disability benefits after
March 31, as Dr. Landsberg said he would not have imposed any activity restrictions on
Mr. Taylor after that date except to be careful in his activities.!

Although Mr. Taylor received short- and long-term disability payments over his
period of temporary disability, Mr. Taylor said he paid for the policies. Thus, ATD cannot
deduct these payments. See Tenn. Code Ann. § 50-6-114(b) (providing for an offset only
for an “employer-funded disability plan’’).

Finally, Mr. Taylor seeks retrmbursement to his private insurance for care paid for
through his policy. The Court holds ATD must reimburse Mr. Taylor’s insurance for the
cost of these services.

Tennessee law requires an employer to provide “free of charge to the employee such
medical and surgical treatment . . . made reasonably necessary by accident as defined in
this chapter[.]” Jd. at § 50-6-204(a)(1)(A). In providing the treatment, the Workers’
Compensation Law requires an employer to “designate a group of three (3) or more
independent reputable physicians . . . from which the injured employee shall select one (1)
to be the treating physician.” Jd. at 50-6-204(a)(3)(A)(i). If an employer fails to provide a
panel, it risks having to pay for all reasonable and necessary medical expenses incurred by
an employee for treatment with an unauthorized physician, and also risks having to provide
continuing care with the unauthorized physician. See Young v. Young Elec., 2016 TN Wrk.
Comp. App. Bd. LEXIS 24, at *16-17 (May 25, 2016).

Here, ATD provided Mr. Taylor a panel, but the selected physician dismissed his
complaints as not work-related after only one visit. Mr. Taylor continued to suffer, so he
took the doctor’s advice and sought treatment on his own. Dr. Landsberg testified the
treatment Mr. Taylor received from private providers was all reasonable and necessary.
He further reviewed the bills, totaling $64,705, and stated the charges were normal and

 

' Although Dr. Mohyuddin placed temporary restrictions on Mr. Taylor according to the medical records,
the doctor did not testify, so the Court did not consider those restrictions in awarding temporary-total
disability benefits.
customary for the treatment. Based on this evidence, the Court holds Mr. Taylor had no
choice but to seek unauthorized care. Accordingly, his decision to seek unauthorized care
was reasonable, and the Court orders that ATD must repay Mr. Taylor’s private insurance
for the cost of this care.

IT IS, THEREFORE, ORDERED as follows:

8.

. ATD shall provide Mr. Taylor a panel of three physicians for continuing treatment

of his back if Mr. Taylor requests additional treatment.

. ATD shall pay Mr. Taylor $21,351.24 in permanent partial disability benefits.
. ATD shall pay Mr. Taylor $15,417.62 in accrued temporary disability benefits.

. ATD shall reimburse Mr. Taylor’s private insurance for the cost of his medical

treatment.

Attorney Luvell Glanton shall receive a fee of twenty percent of the permanent
partial disability award, or $4,270.25, and twenty percent of the temporary disability
award, or $3,083.52.

Costs of $150.00 are assessed against ATD under Tennessee Compilation Rules and
Regulations 0800-02-21-.07 (August 2019), for which execution might issue as

necessary.

ATD shall file a completed Form SD-2 within five days after this order becomes
final.

Unless appealed, the order shall become final thirty days after issuance.

ENTERED November 2, 2020.

C \>—_
Joshag Davis Baker, Judge
Court of Workers’ Compensation Claims

 
APPENDIX
Exhibits:

Deposition of Dr. Robert Landsberg

Deposition of Dr. William Dutton dated December 18, 2017
Deposition of Bryan Garrison

ATD Employee Incident Report

Concentra Patient Information Form

Petition for Benefit Determination filed May 20, 2015
Mr. Taylor’s Interrogatory Responses

Mr. Taylor’s Written Discovery Responses

9. ATD Payroll Record

10. Deposition of Dr. William Dutton dated October 27, 2017
11. Deposition of Dr. David West and attached exhibits

SNANNDUWEYWN ES

Technical Record:

Petition for Benefit Determination filed March 19, 2018
Dispute Certification Notice filed November 15, 2018

Dispute Certification Notice filed May 29, 2020

Request for Scheduling Hearing

Scheduling Order entered

Employer’s Motion to Refer Employee to Penalty Unit and Motion for

Attorney’s Fees and Costs

7. Employee’s Response to Motion for Penalty Referral and Attorney’s Fees
and Costs

8. Employer’s Motion to Refer Employee to Penalty Unit and Motion for
Attorney’s Fees and Costs

9. Notice of Intent to Use Business Records

10.Employer’s Motion to Strike Notice of Deposition of Dr. Robert
Landsberg

11. Order Granting Motion to Strike entered

12. Employee’s Motion for Continuance and Relief from Scheduling Hearing
Order

13.Employee’s Motion to Exclude Causation Testimony of Dr. William J.
Dutton

14.Employee’s Notice of Filing Deposition Transcript of Dr. William J.
Dutton

15.Employee’s Motion in Limine to Exclude Evidence of Settlement
Negotiations

16.Employer’s Response to Employee’s Motion to Exclude Testimony of

Dr. William Dutton

AM BWN >
17.Employer’s Response to Employee’s Motion in Limine to Exclude the
Notice of Intent to Use Business Records

18. Order Granting Motion for Relief from Scheduling Hearing Order and
Continuance

19. Employee’s Motion to Continue

20. Employer’s Response to Employee’s Motion to Continue

21. Order Granting Motion to Continue

22. Motion to Quash the Subpoenas of Anna Mueller or for Protective Order

23. Agreed Protective Order Limiting the Deposition of Anna Mueller

24. Order Denying Motion for Penalty

25. Order Setting Mediation entered

26. Amended Scheduling Hearing Order

27.Employee’s Motion and Memorandum to Strike Portion of Employer’s
Witness List and Pre-Hearing Statement filed

28. Employer’s Response to Employee’s Motion to Strike filed

29.Employee’s Reply to Employer’s Response to Employee’s Motion to
Strike

30. Order Denying Motion to Strike
CERTIFICATE OF SERVICE

I certify that a copy of this Order was sent as indicated on November 2, 2020.

 

Name

Certified
Mail

Via Via Service sent to:
Fax Email

 

Luvell Glanton,
Attorney

x glantonfirm(@gmail.com

 

 

John Lewis, Attorney

 

 

x john@)ohnlewisattorney.com

 

 

 

i /
}/
MAA

 

 

 

LyMa4 S/S
PENNY SHRUM, COURT CLERK
we.courtclerk@tn.gov

10
 

Compensation Hearing Order Right to Appeal:

If you disagree with this Compensation Hearing Order, you may appeal to the Workers’
Compensation Appeals Board or the Tennessee Supreme Court. To appeal to the Workers’
Compensation Appeals Board, you must:

1. Complete the enclosed form entitled: “Notice of Appeal,” and file the form with the
Clerk of the Court of Workers’ Compensation Claims within thirty calendar days of the
date the compensation hearing order was filed. When filing the Notice of Appeal, you
must serve a copy upon the opposing party (or attorney, if represented).

2. You must pay, via check, money order, or credit card, a $75.00 filing fee within ten
calendar days after filing of the Notice of Appeal. Payments can be made in-person at
any Bureau office or by U.S. mail, hand-delivery, or other delivery service. In the
alternative, you may file an Affidavit of Indigency (form available on the Bureau’s
website or any Bureau office) seeking a waiver of the filing fee. You must file the fully-
completed Affidavit of Indigency within ten calendar days of filing the Notice of
Appeal. Failure to timely pay the filing fee or file the Affidavit of Indigency will
result in dismissal of your appeal.

3. You bear the responsibility of ensuring a complete record on appeal. You may request
from the court clerk the audio recording of the hearing for a $25.00 fee. A licensed court
reporter must prepare a transcript and file it with the court clerk within fifteen calendar
days of the filing the Notice of Appeal. Alternatively, you may file a statement of the
evidence prepared jointly by both parties within fifteen calendar days of the filing of the
Notice of Appeal. The statement of the evidence must convey a complete and accurate
account of the hearing. The Workers’ Compensation Judge must approve the statement
of the evidence before the record is submitted to the Appeals Board. If the Appeals
Board is called upon to review testimony or other proof conceming factual matters, the
absence of a transcript or statement of the evidence can be a significant obstacle to
meaningful appellate review.

4. After the Workers’ Compensation Judge approves the record and the court clerk transmits
it to the Appeals Board, a docketing notice will be sent to the parties. The appealing
party has fifieen calendar days after the date of that notice to submit a brief to the
Appeals Board. See the Practices and Procedures of the Workers’ Compensation
Appeals Board.

To appeal your case directly to the Tennessee Supreme Court, the Compensation Hearing
Order must be final and you must comply with the Tennessee Rules of Appellate
Procedure. If neither party timely files an appeal with the Appeals Board, the trial court’s
Order will become final by operation of law thirty calendar days after entry. See Tenn.
Code Ann. § 50-6-239(c)(7).

For self-represented litigants: Help from an Ombudsman is available at 800-332-2667.
 

NOTICE OF APPEAL

Tennessee Bureau of Workers’ Compensation

www.tn.gov/workforce/injuries-at-work/

wce,courtclerk@tn.gov | 1-800-332-2667
Docket No.:
State File No.:

Date of Injury:

 

Employee

 

Employer

Notice is given that

 

[List name(s) of all appealing party(ies). Use separate sheet if necessary.]

appeals the following order(s) of the Tennessee Court of Workers’ Compensation Claims to the
Workers’ Compensation Appeals Board (check one or more applicable boxes and include the date file-
stamped on the first page of the order(s) being appealed):

CO Expedited Hearing Order filed on 0 Motion Order filed on

2 Compensation Order filed on O Other Order filed on

issued by Judge

 

Statement of the Issues on Appeal
Provide a short and plain statement of the issues on appeal or basis for relief on appeal:

 

 

 

 

Parties
Appellant(s) (Requesting Party): [ Employer!” Employee
Address: Phone:

Email:
Attorney’s Name: BPR#:

 

 

Attorney’s Email: Phone:

 

Attorney’s Address:

 

* Attach an additional sheet for each additional Appellant *

LB-1099 rev. 01/20 Page 1 of 2 RDA 11082
Employee Name: Docket No.: Date of Inj.:

 

 

 

 

 

 

Appellee(s) (Opposing Party): |_| Employer [Employee
Appellee’s Address: Phone:

Email:

Attorney’s Name: BPR#:

Attorney’s Email: Phone:

Attorney’s Address:

 

* Attach an additional sheet for each additional Appellee *

CERTIFICATE OF SERVICE

L, , certify that | have forwarded a
true and exact copy of this Notice of Appeal by First Class mail, postage prepaid, or in any manner as described
in Tennessee Compilation Rules & Regulations, Chapter 0800-02-21, to all parties and/or their attorneys in this
case on this the day of , 20

 

[Signature of appellant or attorney for appellant]

LB-1099 rev. 01/20 Page 2 of 2 RDA 11082